UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04625 Midas Magic, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Midas Magic, Inc. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2010 - 06/30/2011 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a)The name of the issuer of the portfolio security; (b)The exchange ticker symbol of the portfolio security; (c)The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d)The shareholder meeting date; (e)A brief identification of the matter voted on; (f)Whether the matter was proposed by the issuer or by a security holder; (g)Whether the registrant cast its vote on the matter; (h)How the registrant cast its vote; and (i)Whether the registrant cast its vote for or against management. MIDAS MAGIC, INC. APPLE INC. Ticker:AAPLSecurity ID:037833100 Meeting Date: FEB 23, 2011Meeting Type: Annual Record Date:DEC 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Millard S. Drexler For For Management Elect Director Albert A. Gore, Jr. For For Management Elect Director Steven P. Jobs For For Management Elect Director Andrea Jung For For Management Elect Director Arthur D. Levinson For For Management Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Policy on Succession Planning Against For Shareholder 6 Require a Majority Vote for the Election of Directors Against For Shareholder BERKSHIRE HATHAWAY INC. Ticker:BRK.BSecurity ID:084670702 Meeting Date: APR 30, 2011Meeting Type: Annual Record Date:MAR 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Warren E. Buffett For For Management Elect Director Charles T. Munger For For Management Elect Director Howard G. Buffett For For Management Elect Director Stephen B. Burke For For Management Elect Director Susan L. Decker For For Management Elect Director William H. Gates III For For Management Elect Director David S. Gottesman For For Management Elect Director Charlotte Guyman For For Management Elect Director Donald R. Keough For For Management Elect Director Thomas S. Murphy For For Management Elect Director Ronald L. Olson For For Management Elect Director Walter Scott, Jr. For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 3 Advisory Vote on Say on Pay Frequency Three One Year Management 4 Adopt Quantitative GHG Goals for Products and Operations Against For Shareholder COSTCO WHOLESALE CORPORATION Ticker:COSTSecurity ID:22160K105 Meeting Date: JAN 27, 2011Meeting Type: Annual Record Date:NOV 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Susan L. Decker For For Management Elect Director Richard M. Libenson For For Management Elect Director John W. Meisenbach For For Management Elect Director Charles T. Munger For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Management GENERAL ELECTRIC COMPANY Ticker:GESecurity ID:369604103 Meeting Date: APR 27, 2011Meeting Type: Annual Record Date:FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Ann M. Fudge For For Management 4 Elect Director Susan Hockfield For For Management 5 Elect Director Jeffrey R. Immelt For For Management 6 Elect Director Andrea Jung For For Management 7 Elect Director Alan G. Lafley For For Management 8 Elect Director Robert W. Lane For For Management 9 Elect Director Ralph S. Larsen For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director James J. Mulva For For Management 12 Elect Director Sam Nunn For For Management 13 Elect Director Roger S. Penske For For Management 14 Elect Director Robert J. Swieringa For For Management 15 Elect Director James S. Tisch For For Management 16 Elect Director Douglas A. Warner III For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 19 Advisory Vote on Say on Pay Frequency One Year One Year Management 20 Provide for Cumulative Voting Against For Shareholder 21 Performance-Based Equity Awards Against For Shareholder 22 Withdraw Stock Options Granted to Executive Officers Against Against Shareholder 23 Report on Climate Change Business Risk Against Against Shareholder 24 Report on Animal Testing and Plans for Reduction Against Against Shareholder GOOGLE INC. Ticker:GOOGSecurity ID:38259P508 Meeting Date: JUN 02, 2011Meeting Type: Annual Record Date:APR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Larry Page For For Management Elect Director Sergey Brin For For Management Elect Director Eric E. Schmidt For For Management Elect Director L. John Doerr For For Management Elect Director John L. Hennessy For For Management Elect Director Ann Mather For For Management Elect Director Paul S. Otellini For For Management Elect Director K. Ram Shriram For For Management Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 5 Advisory Vote on Say on Pay Frequency Three One Year Management 6 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Against Against Shareholder 7 Reduce Supermajority Vote Requirement Against Against Shareholder 8 Report on Code of Conduct Compliance Against Against Shareholder JOHNSON & JOHNSON Ticker:JNJSecurity ID:478160104 Meeting Date: APR 28, 2011Meeting Type: Annual Record Date:MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Cullen For For Management 3 Elect Director Ian E.L. Davis For For Management 4 Elect Director Michael M.e. Johns For For Management 5 Elect Director Susan L. Lindquist For For Management 6 Elect Director Anne M. Mulcahy For For Management 7 Elect Director Leo F. Mullin For For Management 8 Elect Director William D. Perez For For Management 9 Elect Director Charles Prince For For Management 10 Elect Director David Satcher For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Adopt Policy to Restrain Pharmaceutical Price Increases Against Against Shareholder 16 Amend EEO Policy to Prohibit Discrimination Based on Applicant's Health Status Against Against Shareholder 17 Adopt Animal-Free Training Methods Against Against Shareholder JPMORGAN CHASE & CO. Ticker:JPMSecurity ID:46625H100 Meeting Date: MAY 17, 2011Meeting Type: Annual Record Date:MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Crandall C. Bowles For For Management 2 Elect Director Stephen B. Burke For For Management 3 Elect Director David M. Cote For For Management 4 Elect Director James S. Crown For For Management 5 Elect Director James Dimon For For Management 6 Elect Director Ellen V. Futter For For Management 7 Elect Director William H. Gray, III For For Management 8 Elect Director Laban P. Jackson, Jr. For For Management 9 Elect Director David C. Novak For For Management 10 Elect Director Lee R. Raymond For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Amend Omnibus Stock Plan For Against Management 16 Affirm Political Non-Partisanship Against Against Shareholder 17 Provide Right to Act by Written Consent Against For Shareholder 18 Report on Loan Modifications Against Against Shareholder 19 Report on Political Contributions Against For Shareholder 20 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Against Against Shareholder 21 Require Independent Board Chairman Against Against Shareholder MASTERCARD INCORPORATED Ticker:MASecurity ID:57636Q104 Meeting Date: SEP 21, 2010Meeting Type: Annual Record Date:JUL 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Reduce Supermajority Vote Requirement For For Management 3 Amend Board Qualifications For For Management 4 Amend Stock Ownership Limitations For For Management 5 Adjourn Meeting For For Management Elect Director Nancy J. Karch For For Management Elect Director Jose Octavio Reyes Lagunes For For Management Elect Director Edward Suning Tian For For Management Elect Director Silvio Barzi For For Management 7 Approve Executive Incentive Bonus Plan For For Management 8 Ratify Auditors For For Management MASTERCARD INCORPORATED Ticker:MASecurity ID:57636Q104 Meeting Date: JUN 07, 2011Meeting Type: Annual Record Date:APR 13, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marc Olivie For For Management 2 Elect Director Rima Qureshi For For Management 3 Elect Director Mark Schwartz For For Management 4 Elect Director Jackson P. Tai For For Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Ratify Auditors For For Management PULTEGROUP, INC. Ticker:PHMSecurity ID:745867101 Meeting Date: MAY 11, 2011Meeting Type: Annual Record Date:MAR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Brian P. Anderson For For Management Elect Director Cheryl W. Grise For For Management Elect Director Patrick J. O'Leary For For Management Elect Director Thomas M. Schoewe For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against For Shareholder 6 Performance-Based Equity Awards Against For Shareholder 7 Provide for Cumulative Voting Against For Shareholder THE GOLDMAN SACHS GROUP, INC. Ticker:GSSecurity ID:38141G104 Meeting Date: MAY 06, 2011Meeting Type: Annual Record Date:MAR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director John H. Bryan For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director Stephen Friedman For For Management 6 Elect Director William W. George For For Management 7 Elect Director James A. Johnson For For Management 8 Elect Director Lois D. Juliber For For Management 9 Elect Director Lakshmi N. Mittal For For Management 10 Elect Director James J. Schiro For For Management 11 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against For Shareholder 15 Amend Bylaws Call Special Meetings Against For Shareholder 16 Stock Retention/Holding Period Against For Shareholder 17 Review Executive Compensation Against Against Shareholder 18 Report on Climate Change Business Risks Against Against Shareholder 19 Report on Political Contributions Against Against Shareholder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Midas Magic, Inc. By: /s/ Thomas B. Winmill Thomas B. Winmill, President Date: August 29, 2011
